

EXHIBIT 10


Description of Management Cash Bonus Plan


The following is a description of Beacon Roofing Supply's management cash bonus
plan. The bonus plan provides for the payment of annual cash bonuses to
employees who are considered management level. The bonus plan is administered by
the Board of Directors, which has full authority to select participants, set
bonus amounts, fix performance targets, and, when deemed appropriate under the
totality of the circumstances, pay discretionary bonuses. The Board receives
recommendations from the Compensation Committee.
 
A base bonus amount is set for each participant. With respect to branch and
regional management below the regional vice president level, base bonuses are
generally 90% earned when meeting their respective income before taxes target
and 10% when meeting their sales target. With respect to regional vice
presidents, base bonuses are earned as follows: 70% when meeting the respective
region’s income before taxes target; 10% when meeting the region’s sales target;
10% when the Company meets its income before taxes target; and 10% upon
achieving specific management objectives. With respect to senior vice presidents
responsible for more than one region, 33%-50% (determined on an individual
basis) of their base bonus is earned if the Company meets its income before
taxes target and for meeting specific corporate management objectives and the
other 50%-67% is based on meeting the respective regions’ income before taxes
and sales targets and specific regional management objectives. For corporate
vice presidents, 75% of their base bonus is earned if the Company meets its
income before taxes target and 25% is earned on achieving specific management
objectives.
 
For our Named Executive Officers, 90% of the base bonus is earned if the Company
achieves the Company-wide income before taxes target and 10% on qualitative
performance evaluations by the Compensation Committee of our Chief Executive
Officer and by our Chief Executive Officer of the other executive officers, as
presented to the Compensation Committee. The qualitative performance evaluations
consider such factors as leadership and skills demonstrated in the individual’s
role with the Company, long-range planning and vision, departmental and staff
development and professionalism.
 
For all of the above participants, if the sales and income before taxes targets
are not met at the 100% level, the participant's bonus with respect to each of
those targets is pro rated on a straight line basis if the participant achieves
a range of 85% to 100% of target, with no bonus paid at less than 85% of target.
In addition, each participant can receive an additional maximum performance
bonus if income before taxes exceeds 100% of target, up to an amount equal to
60% of the base bonus (50% for the Chief Operating Officer). If the Company
exceeds the target, the executive corporate officers each earn a bonus equal to
6% of the amount of earnings before income taxes (net of such bonuses) that
exceeds the target, up to their respective maximum performance bonus amount.
 
No award will be paid for any fiscal year or portion thereof to a participant
whose employment with the company terminates during such year for a reason other
than retirement, disability, death or other reason approved by the board. In all
cases the payment is in the discretion of the company and the company retains
the right to terminate a participant's participation in the bonus plan at any
time, in which case no bonus may be paid.

 
 

--------------------------------------------------------------------------------

 